EMAS, J.
We affirm the final judgment entered in favor of Appellee Alden Hotel Condominium Association, following a non-jury' trial. The trial court’s findings come to us clothed with a presumption of correctness, and will not be disturbed absent a showing by Appellant that such findings are clearly erroneous. Citibank, N.A. v. Julien J. Studley, Inc., 580 So.2d 784 (Fla. 3d DCA 1991). We reject Appellant’s contention that the trial court, after admitting into-evidence certain-business records, ignored the contents of those records in its findings. The contents of those records were contradicted by other evidence and testimony, thus requiring the trial court, as finder of fact, to consider, weigh and resolve the contradictory evidence, including an assessment of witness credibility. That assessment of witness credibility, like all disputed issues of fact, is one properly left to the trier of fact. Rodriguez v. Reyes, 112 So.3d 671 (Fla. 3d DCA 2013); Ferry v. Abrams, 679 So.2d 80 (Fla. 5th DCA 1996); State v. Cardosa, 609 So.2d 152 (Fla. 5th DCA 1992). Because the record contains competent substantial evidence to support the trial court’s determinations on the conflicting evidence and the credibility of the witnesses, we affirm.
Affirmed.